Exhibit 99.2 Directors’ Report on the State of the Company’s Affairs for the nine-month and three-month periods ended September 30, 2012 The information contained in these directors' report constitutes a translation of the directors' report published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only Directors' Report on the state of the corporation's affairs for the period ended September 30, 2012 We respectfully present the Directors' Report on the state of affairs of Bezeq – The Israel Telecommunication Corp. Limited ("the Company") and the consolidated Group companies (the Company and the consolidated companies together are hereinafter referred to as “the Group"), for the nine-month period ended September 30, 2012 and for the three-month period then ended ("Quarter"). The Directors' Report contains a condensed review of its subject-matter, and it assumes that the Directors' Report at December 31, 2011 is also available to the reader. The Group reports on four main segments of operation in its financial statements: 1) Domestic fixed-line communications 2) Cellular communications 3) International communications, internet and NEP services 4) Multi-channel television It shall be noted, that in addition, the Company has an "Others" segment in its financial statements, which consists mainly of Internet services and the operation of Internet portals (through Walla), and customer center services (through Bezeq On Line). The “Others” segment is not material at the Group level. Profit for the period attributed to the owners of the Company amounted to NIS 1,339 million, compared to NIS 1,542 million in the corresponding period last year, a decrease of approximately 13.2%. The Group's EBITDA (operating profit before depreciation and amortization) decreased from NIS 3,584 million in the corresponding period to NIS 3,338 in the reporting period, a decrease of approximately 6.9%. Profit for the Quarter attributed to the owners of the Company amounted to NIS 342 million, compared to NIS 550 million in the corresponding quarter, a decrease of 37.8%. The Group's EBITDA decreased from NIS 1,301 million in the corresponding quarter to NIS 1,026 million in the Quarter, a decrease of approximately 21.1%. The results of the reporting period and the Quarter compared to the corresponding period and quarter, were impacted mainly by intensification of competition in the communications market, primarily in the Cellular segment, which led to a decline in revenue which was moderated by a decrease in operating and general expenses. In addition, expenses for early retirement recorded in the first quarter of 2011 in the Domestic Fixed-Line Communications segment also affected the results of the reporting period compared with the corresponding period. 2 Directors' Report on the state of the corporation's affairs for the period ended September 30, 2012 1. Remarks of the Board of Directors on the state of the corporation's affairs, the results of its operations, its equity, cash flows and other subjects Financial position Assets The Group's assets at September 30, 2012 amount to NIS 16.22 billion, compared with NIS 18.49 billion on September 30, 2011, of which NIS 6.12 billion (38%) of fixed assets compared with NIS 5.96 billion (32%) on September 30, 2011. The decrease in the Group's assets stems primarily from the Domestic Fixed-Line Communications segment, as described below. In the Domestic Fixed-Line Communications segment, there was a decrease of NIS 2.06 billion in total assets, without dividend payable, loans, and investment in associates, compared to September 30, 2011. The decrease stemmed mainly from a decrease in cash and cash equivalent balances and in investments in current financial assets, which at September 30, 2011 included receipts in respect of an issue of debentures in the corresponding quarter. In the Cellular segment, assets decreased from NIS 5.4 billion on September 30, 2011 to NIS 5.09 billion at September 30, 2012. The decrease stemmed mainly from a decrease in the long-term customer balance due to a decrease in revenue from sales of terminal equipment and from the deduction of transactions in instalments paid by credit card. Furthermore, a decrease in the balances of property, plant and equipment, intangible assets and inventory was partly offset by an increase in balances of cash and cash equivalents. In the International Communications, Internet and NEP services segment, total assets increased by NIS 176 million. Most of the increase occurred in property, plant and equipment balances following investment in laying the sea-bed cable and in cash balances and financial assets held for trade. In the Multi-Channel Television segment, total assets increased by NIS 113 million, which stemmed mainly from a rise in balances of property, plant and equipment deriving mainly from an increase in decoder balances and a rise in balances of broadcasting rights, mainly as a result of an increase in the original productions balance. Liabilities The Group's debt to financial institutions and debentures-holders at September 30, 2012 amounted to NIS 8.94 billion, compared to NIS 9.61 billion on September 30, 2011.1 The decrease in debt stems from repayment of debentures and loans in the Domestic Fixed-Line Communications segment and in the Cellular segment. 1 The Group's debt to financial institutions and debenture holders, net of cash and cash equivalents and current investments at September 30, 2012, amounts to NIS 7,19 billion, compared to NIS 5.99 billion on September 30, 2011. 3 Directors' Report on the state of the corporation's affairs for the period ended September 30, 2012 Results of operations Principal results Below is condensed data from the consolidated statements of income. For the nine-month period ended September 30 For the three-month period ended September 30 Increase Change Increase Change NIS millions NIS millions (Decrease) % NIS millions NIS millions (Decrease) % Revenue ) )% ) )% Operating expenses ) )% ) (7 )% Operating profit ) )% ) )% Finance expenses, net 88 ) )% 55 86 ) )% Profit after finance expenses, net ) (8 )% ) )% Share in losses of associates 30 15
